Citation Nr: 1534490	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-42 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tiffany R. Bodger, Esq.


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military during World War II, from September 1944 to June 1946.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that determined there was new and material evidence since prior, final and binding, April and November 1998 rating decisions initially considering and denying this claim of entitlement to service connection for hearing loss.  So the RO reopened the claim, albeit continued to deny it on its underlying merits.  Similarly, in a June 2013 decision, the Board also determined there was the required new and material evidence so confirmed the reopening of the claim.  The Board also then, like the RO, proceeded to deny this claim on its underlying merits.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2014 Order, the Court granted a Joint Motion vacating the Board's decision denying this claim and remanding it back to the Board for further development and readjudication consistent with the terms of the Joint Motion.  To comply with this Order, the Board in turn remanded the claim in August 2014 to the Agency of Original Jurisdiction (AOJ).  

Unfortunately, the Board must again remand the claim.

This appeal, however, has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

The Board sincerely regrets the even further delay that will result from again remanding this claim.  Nevertheless, because there has not been compliance, even acceptable substantial compliance, with the previous remand instructions, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board's prior August 2014 remand included instruction that a VA examiner provide an addendum opinion that "must specifically address...the finding by the November 2009 private audiologist and the October 2013 private otolaryngologist that the Veteran has high frequency notched hearing loss consistent with noise exposure" and "the study regarding 'delayed and progressive ear damage' referenced in the May 2013 brief by the Veteran's initial representative."  The May 2015 VA addendum opinion failed to address either the finding by the November 2009 and October 2013 private medical providers or the medical study referenced in the May 2013 brief by the Veteran's initial representative.  Accordingly, another VA addendum opinion must be obtained addressing this relevant evidence.  


Accordingly, this claim is again REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the entire record to the May 2015 VA examiner for review and an addendum opinion addressing the (a) finding by the November 2009 private audiologist and October 2013 private otolaryngologist that the Veteran has high frequency notched hearing loss consistent with noise exposure and (b) the study regarding "delayed and progressive ear damage" referenced in the May 2013 brief by the Veteran's initial representative.  Specifically, the VA examiner must express agreement or disagreement with this evidence and findings and discuss the rationale for such agreement/disagreement (citing to supporting factual data and/or medical literature, as appropriate).  

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.  

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

